DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claims 5-7 are new. Claims 1-7 are pending.
Status of Previous Rejections
The rejections of Claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2014/0314612, hereinafter “Nakajima”) as evidenced by US’868 (US 2013/0092868, hereinafter “US’868”) have been withdrawn in view of the amendment.
The rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2014/0314612, hereinafter “Nakajima”) as evidenced by US’868 (US 2013/0092868, hereinafter “US’868”), as applied to claim 1, and further in view of Fujimori (US2005/0067058, hereinafter “Fujimori’) has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over US’868 (US 2013/0092868, hereinafter “US’868”).
Regarding claim 1, US’868 teaches an R-T-B magnet containing Nd, Fe and B (Table 5). US’868 discloses that the magnet contains main phases and grain boundary phases (Abstract). US’868 further discloses that the first grain boundary phase in Example 3 contains 6 at% C, 16.6 at% O and 49.6 at% R and the main phase contains 0.2 at% C, 1.9 at% O and 11.9 at% R (Table 5, Example 3), which meets the composition of grain boundary phase limitation recited in claim 1. Fig. 1 of US’868 shows that the first grain boundary phase is not uniformly distributed. One of ordinary skill in the art would expect that the area ratio of the first grain boundary phase in at 
Regarding claim 5, Fig. 1 of US’868 shows that the first grain boundary phase has area ratio less than 1%, which meets the limitation recited in claim 5.
Regarding claim 6, US’868 discloses that the first grain boundary phase in Example 3 contains 6 at% C, 16.6 at% O and 49.6 at% R (Table 5, Example 3). [O]/[R]=0.335, which is close to the recited ratio in claim 6 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US’868 (US 2013/0092868, hereinafter “US’868”), as applied to claim 1, and further in view of Fujimori (US2005/0067058, hereinafter “Fujimori’).
Regarding claims 4 and 7, US’868 is silent on the N content in the grain boundary phase. Fujimori teaches a sintered magnet (Abstract). Fujimori discloses that the content of N is generally 0.002-0.15% by mass; N exists mainly in an R-rich grain boundary phase in the sintered body, bonding to part of the rare earth element to form nitrides; and the formation of nitrides suppresses the anodic oxidation of the grain boundary phase, improving the corrosion resistance of the sintered body (paragraph [0040]). Thus, it would be obvious to one of ordinary skill in the art to incorporate N so that N mainly exists in R-rich grain boundary phase to form nitrides as taught by Fujimori in the process of making the magnet of US’868 in order to improve the corrosion resistance of the sintered magnet as disclosed by Fujimori. The nitride of Nd, .
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments dated 11/15/2021 have been considered but they are not persuasive.
The applicants argued that that Nakajima and US ‘868 do not teach or render obvious at least the features of “a concentration of R' in the R'-O-C phase is from 30 atom% to 55 atom%”’, “a concentration of O in the R'-O-C phase is from 10 atom% to 50 atom%” and “a concentration of C in the R'-O-C phase is from 5 atom% to 30 atom%”’,” as recited in claim 1.
In response, US’868 further discloses that the first grain boundary phase in Example 3 contains 6 at% C, 16.6 at% O and 49.6 at% R (Table 5, Example 3), which meets the recited amount of C, O and R in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XIAOWEI SU/Primary Examiner, Art Unit 1733